Citation Nr: 1307941	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervical spine disorder.

3.  Entitlement to service connection for chronic fatigue syndrome (claimed as Gulf War Illness).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and KM

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO appears to have made an implicit determination that new and material evidence had been received to reopen the lumbar spine disorder in that it only addressed the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  Further, the Veteran submitted evidence in conjunction with this hearing accompanied by a waiver of having the evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2012).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's migraine headaches claim.  Accordingly, this claim is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


As an additional matter, the Board notes that it was contended at a prehearing conference in November 2012 that the issue of entitlement to an earlier effective date for the assignment of a 30 percent rating for the Veteran's service-connected cervical spine disorder was presently on appeal.  The VLJ noted that she would review the record to determine if that issue was on appeal, but did not take testimony as to this claim.  With respect to this contention, the Board notes that the Veteran did file a timely Notice of Disagreement (NOD) to the February 2008 effective date assigned for this 30 percent rating by an April 2009 rating decision, and that this claim was listed on a December 2011 Statement of the Case (SOC).  This SOC also included the issue of entitlement to a rating in excess of 10 percent for service-connected right shoulder disorder.  The Board also observes that two other SOCs were promulgated in December 2011; one of which addressed his claim of service connection for migraine headaches and the other which addressed his claim of service connection for Gulf War Illness.  Thereafter, the Veteran submitted a VA Form 9 (Appeal to the Board) in January 2012 in which he checked the box to indicate he only wanted to appeal the migraine headaches and chronic fatigue syndrome (Gulf War Illness) claims.  No other documents were submitted by the Veteran during the appeal period which would otherwise constitute a Substantive Appeal on the aforementioned earlier effective date claim, and the RO closed the appeal.  Consequently, the Board concludes that the issue is not before it for appellate consideration.

The Board also notes that a December 2011 rating decision proposed to discontinue the separate evaluations for right and left cervical radiculopathy and combine this diagnosis with the service-connected right and left carpal tunnel syndrome.  Further, the Veteran has expressed disagreement with this proposed reduction, and submitted evidence in support of this disagreement.  However, no further action appears to have been taken on the proposed reduction in the evidence available for the Board's review.  Therefore, this is not an issue over which the Board currently has jurisdiction.  The matter of the Veteran's disagreement with the proposed reduction is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Service connection was previously denied for a low back disability by rating decisions promulgated in April 2000 and July 2001.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, new and material evidence was not received within the appeal period of these decisions.

2.  The evidence received since the last prior denial of service connection for a low back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the probative evidence of record is against a finding that the Veteran's current lumbar spine disorder is a result of his active service.

4.  The Veteran had active service in the Southwest Asia Theater of Operations from January to February 1991.

5.  The probative evidence of record does not reflect the Veteran currently has chronic fatigue syndrome or any other medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service.  The Veteran's complaints regarding his purported Gulf War Illness have otherwise been attributed to known clinical diagnoses that have been separately adjudicated by VA.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


2.  The requirements for a grant of service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The requirements for a grant of service connection for chronic fatigue syndrome (claimed as Gulf War Illness) are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for a lumbar spine disorder.  Therefore, no further discussion of the VCAA is necessary with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

With respect to the claims of service connection for a lumbar spine disorder and chronic fatigue syndrome (claimed as Gulf War Illness), the Board observes that the Veteran was sent VCAA-compliant notification via letters dated in September 2007, September 2008, and January 2009.  The lumbar spine disorder was last adjudicated below by a March 2012 Supplemental SOC (SSOC), while the chronic fatigue syndrome claim was last addressed by the December 2011 SOC.  These letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case, and the information used by VA to determine disability rating(s) and effective date(s) if service connection is established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the November 2012 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he did not identify outstanding evidence relating the etiology of his current lumbar spine disorder to service; or which demonstrates he currently has chronic fatigue syndrome.

With respect to the aforementioned November 2012 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claims, asked questions to clarify the Veteran's contentions, and summarized what was necessary to establish service connection for the claimed disabilities.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, no further action pursuant to Bryant is necessary. 

The Board further notes that the Veteran was accorded a VA medical examination in August 2009 to evaluate his Gulf War Illness claim.  This examination also included an opinion that addressed the relationship between the Veteran's current lumbar spine disorder and service, as did a more recent January 2012 VA examination.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Although the August 2009 VA examiner did not provide stated rationale in support of the opinion, no such deficiency is present in the January 2012 VA examiner's opinion.  Moreover, no competent medical evidence is of record which specifically refutes the findings of the January 2012 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  


In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  


Lumbar Spine Disorder

Service connection was previously denied for a low back disability by rating decisions promulgated in April 2000 and July 2001.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, new and material evidence was not received within the appeal period of these decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence of record at the time of the last prior denial in July 2001 included statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2000.  In his statements, to include on a VA Form 21-526 (Application for Compensation or Pension), the Veteran indicated that he injured his low back in a motor vehicle accident.  He also indicated that he had cervical strain from a motor vehicle accident in April 1992.  

The Veteran's service treatment records confirm that he was in a motor vehicle accident in April 1992 when he was hit from behind, with no significant complaints except for mild neck strain.  Records dated later that month note complaints of stiffness in neck and upper back, with an impression of cervical strain and upper back strain secondary to motor vehicle accident.  There are also records regarding a prior motor vehicle accident in March 1980 when he fractured his right clavicle.  However, there are no specific findings regarding the low back/lumbar spine at the time of these motor vehicle accidents nor thereafter.  In fact, his spine was clinically evaluated as normal on his December 1998 retirement examination.  He also indicated on a concurrent Report of Medical History that he had not experienced back pain.

On VA medical examinations conducted in November 1999, the Veteran was noted as reporting a history of low back injury in a motor vehicle accident, but indicated that it was currently resolved.  He reported no current symptomatology on these examinations.  Physical examination noted no complaints of low back pain.  Overall impression was low back strain, resolved.

Both the April 2000 and July 2001 rating decisions denied service connection for a low back disability on the basis that no current residuals were found to exist; i.e., he did not have a current low back disability.

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the November 2012 Board hearing, and additional post-service medical records which cover a period through 2012.

In pertinent part, the Veteran's statements and hearing testimony describe current low back problems which he indicated have been present since the 1992 in-service motor vehicle accident.  Further, the post-service medical records include findings of current lumbar spine disorder to include findings of degenerative disc and arthritis of the lumbar spine from records submitted by Dr. Edge, a private physician; mild degenerative joint disease of the lumbar spine on an August 2009 VA examination; and mild spondylosis on a March 2012 VA examination.  Moreover, Dr. Edge indicated in an undated statement received in 2006, and again in 2010, that the lumbar spine disorder was due to the 1992 motor vehicle accident.

In summary, there is evidence of a current lumbar spine disorder which goes to the specific basis of the prior denial.  There is also competent medical evidence indicating that the current disability is due to an in-service motor vehicle accident.  No such evidence was of record at the time of the prior denial, and would warrant a medical opinion under VA's duty to assist.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a low back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this case does not end with the determination that new and material evidence has been received to reopen the lumbar spine claim.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen the claim is true without regard to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that the RO previously made an implicit determination that new and material evidence had been received, and has addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to the holdings of Barnett, supra, and Jackson, supra, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, and the Board finds that the duties to notify and assist on this claim have been satisfied, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Regarding the Veteran's contentions, the Board notes that he is competent, as a lay person, to describe an in-service back injury and subsequent symptoms of back pain.  However, the current disability involves degenerative changes of the lumbar spine, which is internal and not subject to lay observation.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  The Board also observes that the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that competent medical evidence is required to diagnose such a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as the December 1998 retirement examination and the VA medical examinations in November 1999 clinically determined that the Veteran had no current lumbar spine disability, competent medical evidence is also required to relate the etiology of the current disability to service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

The Board also notes that the Veteran has alleged during the course of the claim that he had recurrent low back problems since the 1992 motor vehicle accident, to include at his November 2012 hearing.  Further, he indicated that he had physical therapy following this accident for his low back problems.  KM also testified at this hearing that she met the Veteran in 1997, and indicated that he had low back problems at that time.  The Veteran also submitted a statement from an attorney who purportedly represented him in legal action following the accident who remembered the Veteran having physical therapy following the accident.  However, the attorney did not specify that such therapy was for the low back/lumbar spine as opposed to the neck/cervical spine and upper back.  Moreover, this evidence appears inconsistent with the Veteran's service treatment records which only noted neck and upper back pain following the 1992 motor vehicle accident; with the lack of any reference of low back problems in the subsequent service treatment records; with his denial of back pain on the Report of Medical History completed in conjunction with his December 1998 retirement examination; and with the finding of no disability on the retirement examination itself and the November 1999 VA medical examinations.  As such, this evidence calls into question the reliability of the Veteran, and KM, as historians of his current lumbar spine disorder.  In light of the above, the Board finds that the contentions that the Veteran experienced low back pain since the 1992 motor vehicle accident is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board further notes that while the Veteran has submitted evidence finding degenerative changes and arthritis of the lumbar spine, no such evidence is of record that indicates these changes were found to be present within his first post-service year.  Therefore, he is not entitled to a grant of service connection on a presumptive basis pursuant to the provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, he has not contended, nor does the evidence of record suggest, the current lumbar spine disorder was caused or aggravated by an already service-connected disability so as to warrant consideration of 38 C.F.R. § 3.310.  As such, it appears that the only basis for establishing service connection for the lumbar spine disorder is as directly related to the in-service motor vehicle accident in 1992.

The Board notes that Dr. Edge submitted a statement indicating the Veteran's current lumbar spine disorder originated with the 1992 motor vehicle accident.  However, the August 2009 VA examination opined that the Veteran's lumbar spine mild degenerative joint disease was less likely than not related to military service.  The more recent January 2012 VA medical examination opined that the Veteran's mild spondylosis was not caused by service or service-connected condition; that it was most likely than not associated with natural aging; less likely than not secondary to motor vehicle accident in 1992; and not aggravated by service or service-connected condition.  In addition, it was noted at various times in the examination report that radiographic findings of the lumbar spine were more consistent with aging than with trauma, and/or injury, and/or motor vehicle accident.  The examiner further noted that one of the most common injuries associated with a motor vehicle accident was a herniated disc, explained why such was the case, and that the Veteran did not have a herniated disc.

In short, there is competent medical evidence which both supports and refutes a finding that the Veteran's current lumbar spine disorder is etiologically linked to service, to include the 1992 in-service motor vehicle accident.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to significant weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, both Dr. Edge and the VA examiners in August 2009 and January 2012 indicated that they were familiar with the Veteran's contentions that his current lumbar spine disorder is due to an in-service motor vehicle accident.  However, it does not appear that Dr. Edge reviewed the service treatment records documenting the specific findings made after the 1992 motor vehicle accident, nor did he address the fact that the Veteran's spine was found to be normal on the December 1998 retirement examination and the November 1999 VA medical examinations.  The VA examiners, however, would have been aware of this fact based upon their review of the VA claims folder.  

The Board also notes that Dr. Edge did not provide any specific rationale in support of his opinion, other than what appears to be the Veteran's purported history of continuous back problems since the 1992 motor vehicle accident.  However, the Board has already determined that the Veteran's allegations of having low back problems following the accident and continuing to the present are not credible.  Thus, any opinion based on such assertions has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board further acknowledges that the August 2009 VA examiner did not provide any stated rationale in support of the opinion that the current lumbar spine disorder was less likely than not related to military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An examination that provides an etiology opinion without a rationale is inadequate.).  Nevertheless, the January 2012 VA examiner did provide a rationale, and emphasized the fact that current radiographic studies of the lumbar spine being consistent with normal aging and inconsistent with the current disability being related to trauma.  Although the Veteran has criticized the fact that the January 2012 VA examiner diagnosed his disability as spondylosis when other medical care providers had found arthritis and degenerative disc disease, no competent medical evidence has been submitted which specifically refutes the examiner's opinion regarding his stated rationale or indicating that the diagnosis of spondylosis is inconsistent with the other diagnoses.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1567 (27th ed.1988) (defining "spondylosis" as "a general term for degenerative changes due to osteoarthritis.").

For these reasons, the Board finds that the opinion of the January 2012 VA examiner is entitled to the most weight regarding the etiology of the Veteran's current lumbar spine disorder.  As this opinion is against the current disability being related to service, the Board finds that the preponderance of the competent and probative evidence of record is against a finding that the Veteran's current low back disability is a result of his active service.  As the preponderance of the evidence is against this service connection claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

As a final matter, the Board acknowledges that the Veteran submitted a copy of a Board decision regarding a different veteran for which service connection was established for cervical and lumbar spine disorders due to an in-service motor vehicle accident.  However, a Board decision for a different veteran is not binding in this case.  38 C.F.R. § 20.1303 (2006).  The specific facts and evidence of that case are different from what is currently before the Board.  Thus, notwithstanding that facts in a different case warranted service connection, for the reasons set forth above, the Board has concluded that the preponderance of the evidence is against finding that service connection is warranted in this case.

Chronic Fatigue Syndrome

The Veteran has essentially contended that he has chronic fatigue syndrome, and other complaints, due to Gulf War Illness.  Initially, he reported that his Gulf War Illness resulted in joint pains and gastrointestinal complaints.  In his notice of disagreement and substantive appeal, he alleged that his Gulf War Illness was diagnosed as chronic fatigue syndrome by Dr. Edge and that he was treated for such at Malcolm Grow Medical Center.  

The Board observes that VA does not specifically recognize a disability of 
"Gulf War Illness."  However, various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a).

Despite the foregoing, as chronic fatigue syndrome and other chronic multisymptom illnesses recognized by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 involve complex medical issues, competent medical evidence is required to diagnose such conditions.  Moreover, the Board notes that while these provisions do recognize fatigue as being among the type of unexplained signs or symptoms for which service connection may be established, the regulations also define signs as involving objective evidence perceptible to an examining physician.  Thus, competent medical evidence is required and the Board has already determined that the Veteran's lay contentions are not a competent medical opinion on this matter.    

A thorough review of the probative evidence of record, to include the August 2009 Gulf War Guidelines examination, does not reflect the Veteran currently has chronic fatigue syndrome or any other medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service; nor is there objective evidence of chronic fatigue perceptible to an examining physician.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability (in this case, chronic fatigue syndrome) there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had chronic fatigue syndrome at any time during the pendency of this case.  Indeed, the condition was not identified on the August 2009 VA Gulf War examination.  Dr. Edge did not indicate that the Veteran suffers from chronic fatigue syndrome nor do records from Malcolm Grow Medical Center, and the other medical evidence of record fails to show that the Veteran has been diagnosed with chronic fatigue syndrome. 

The Board acknowledges that the Veteran has had other complaints regarding his purported Gulf War Illness, to include joint pain and gastrointestinal issues.  However, these complaints have otherwise been attributed to known clinical diagnoses that have been separately adjudicated by VA.  For example, service connection has been established for right and left carpal tunnel syndrome, major depressive disorder, a right shoulder disorder, hemorrhoids, and a gastrointestinal disability recognized as hiatal hernia with acid reflex and mild erosive gastritis/gastroesophageal reflux disease (GERD)/esophageal ulcers.  For the reasons stated above, the Board has concluded that service connection is not warranted for chronic fatigue syndrome.

In light of the above, the Board finds that service connection is not warranted for chronic fatigue syndrome (claimed as Gulf War Illness) pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Inasmuch as the record does not establish he currently has the claimed disability, no other basis for service connection needs to be considered at this time.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disability, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

Service connection for a lumbar spine disorder is denied.

Service connection for chronic fatigue syndrome (claimed as Gulf War Illness) is denied.


REMAND

The Veteran essentially contends that he developed recurrent headaches as a result of the 1992 motor vehicle accident and/or as secondary to his service-connected cervical spine disorder.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this case, a September 2010 statement from a Dr. Soto opined that, to the best of his knowledge, the migraine headaches experienced by the Veteran are at least as likely as not due to his cervical spine condition.  The Veteran has also submitted copies of Board decisions regarding other veterans for whom service connection was established for headaches as secondary to a service-connected cervical spine disorder.  However, in a February 2010 VA neurologic examination, the examiner opined that the preponderance of medical literature does not support mild degenerative disc disease with degenerative joint disease of the cervical spine as a cause of migraine headaches.  The examiner also noted that the Veteran's medical records did not indicate any complaints of migraine headaches for many years after being diagnosed with cervical spine condition.  In a September 2010 addendum, the examiner stated that there is no medical nexus between mild degenerative joint disease of the spine and migraine headaches; therefore, mild degenerative joint disease of the cervical spine did not aggravate migraine headache beyond its natural progression.

The Board notes, however, that the evidence submitted by the Veteran at the time of his November 2012 hearing includes a statement dated that month from Dr. Rittman, who noted that he had cared for the Veteran since June of that year.  Dr. Rittman noted that the Veteran's headaches had a significant vascular component, although they were not classic migraine.  Dr. Rittman also noted that the Veteran gave a history of at least two motor vehicle accidents where he sustained severe cervical strain, and possible concussion.  Moreover, Dr. Rittman opined that the Veteran's vascular headaches were being driven by his suboccipital neuritis by way of trauma.  

The Board notes that treatment records from Dr. Rittman do not appear to be on file.  In fact, Dr. Rittman indicated that his treatment of the Veteran began in June 2012, which is after this case was last adjudicated below by the December 2011 SOC.  Thus, this indicates there are relevant private medical records in existence which are not on file.  

In view of the foregoing, the Board finds that a remand is required to obtain any treatment records in Dr. Rittman's possession, and to obtain an additional opinion concerning the relationship between the Veteran's claimed migraine headaches and his car accident in service and/or service connected neck disability. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for headaches since December 2010, to include the treatment he has received from Dr. Rittman.  After securing any necessary release, obtain those records not on file.  In addition, relevant VA treatment records dating since December 2011 should be obtained.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA headache evaluation by a physician to obtain an opinion as to whether the Veteran's claimed headache disorder is related to service or the service-connected degenerative changes of the cervical spine.  The claims folder must be reviewed by the physician.  If a physical examination is deemed necessary by the physician, one should be scheduled.

a. Following review of the claims folder, the physician should express an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50% probability) that the Veteran's current headache disorder developed as a result of his active service, to include the documented in-service motor vehicle accident in 1992.  The physician should provide medical basis for the conclusions reached. In rendering the opinion, the physician address the opinion expressed by Dr. Rittman in the November 2012 statement.  

b. If the physician determines that the Veteran's current headaches are not directly related to service, then the physician should express an opinion as to whether it is more likely, less likely, or at least as likely as not that they were caused by or aggravated by the service-connected cervical spine disorder.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  The physician should provide medical basis for the conclusions reached.  In rendering the opinion, please address the opinion expressed by Dr. Rittman in the November 2012 statement, to include the statement that the headaches are related to the traumatic suboccipital neuritis.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal remains denied, the Veteran and his attorney should be furnished an SSOC, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


